IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 02-50007
                         Summary Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDWARD LOUIS BROWN, JR., also known as Edward Lewis Brown,

                                         Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. W-97-CR-3-1
                       --------------------
                          August 2, 2002

Before HIGGINBOTHAM, SMITH, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Edward Louis Brown, Jr., appeals the district court’s

revocation of his supervised release.   He argues that the

district court abused its discretion in revoking his supervised

release because the Government failed to offer sufficient

evidence to establish the alleged violations of the conditions of

supervision.




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 02-50007
                                  -2-

     Supervised release may be revoked upon a finding, by a

preponderance of the evidence, that a defendant violated a

condition of his supervised release.     See 18 U.S.C. § 3583(e)(3);

United States v. McCormick, 54 F.3d 214, 219 (5th Cir. 1995).

This court reviews the district court’s decision for an abuse of

discretion.   See McCormick, 54 F.3d at 219.

     In considering a challenge to the sufficiency of the

evidence, this court views “the evidence and all reasonable

inferences that may be drawn from the evidence in a light most

favorable to the government.”     United States v. Alaniz-Alaniz, 38
F.3d 788, 792 (5th Cir. 1994) (internal citation omitted).

Because of the clear conflicts between the testimony of the

witnesses, the district court made implicit credibility

determinations in reaching its decision.    This court does not

pass on a district court’s determination as to the credibility of

witnesses.    Id. at 791.   Accepting all reasonable credibility

choices that tend to support the decision, the evidence, when

viewed in its entirety, is sufficient to establish that Brown

violated the conditions of his supervised release.

     AFFIRMED.